DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed on 29 June 2020.
Claims 1-18 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2020 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a computer-readable medium. Specifically, the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten.
Additionally, the specification does not limit the interpretation of “computer readable medium” (See Specification: Para. [00115]), Therefore, broadest reasonable interpretation of a computer readable medium may include a transitory medium and thus includes signals per se. Claims 13-18 and are ineligible for the same reasons.
Thus as the broadest reasonable interpretation encompasses a transitory medium and thus includes signals, the claims are not directed towards at least one of the four categories of patent eligible subject matter, the claims must be rejected under 35 USC 101. See MPEP 2106.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajaram et al. (US 10778660 B1) in view of Jain et al. (US 20210320908 A1).

Regarding Claims 1, 7, and 13, Rajaram discloses:

A computer-implemented method comprising: receiving a request to facilitate a financial transaction, wherein the request is received from an external computing device and includes an idempotency key that is unique to the request (See Rajaram: col. 10, lines 55-57 – Rajaram discloses receiving a service message including an idempotency key to perform a control action which includes at least a transaction); 
verifying, based on the idempotency key, the request as being a valid request or an invalid request, wherein the valid request is registered (See Rajaram: col. 11, lines 33-39 – Rajaram discloses performing  a test using the idempotency key to determine whether the request is a duplicate or not determining whether it is valid to process); 
classifying, based on the idempotency key and a gateway log, the valid request as an original request or a duplicate request that is a successful duplicate request or an unsuccessful duplicate request (See Rajaram: col. 11, lines 33-39), 
if the request is classified as a duplicate request, executing the request by communicating, to the external computing device, a previous response associated with the first previous request (See Rajaram: col. 11, lines 39-50).

Rajaram fails to explicitly disclose:
wherein the successful duplicate request is duplicate to a first previous request that was previously successfully processed, and wherein the unsuccessful duplicate request is duplicate to a second previous request that was previously unsuccessfully processed

However, in a similar field of endeavor, Jain discloses a method for determining whether a received duplicate resource request has already been fulfilled for a specific user in order to ensure that orphaned resources are not produced (See Jain: Para. [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the duplicate request fulfillment determination method disclosed by Jain to determine if the received request of Rajaram has already been previously fulfilled increasing the overall efficiency of the invention by ensuring that only non-fulfilled requests are processed.

Regarding Claim 2, the combination discloses:
The method of claim 1, wherein if the request is classified as the unsuccessful duplicate request, the method further comprising: determining, based on a retry matrix, whether the request is retriable for processing; if the request is retriable, calling on a gateway via a gateway adapter corresponding to the gateway to execute the request, wherein the gateway adapter and the gateway are coupled to a transaction platform; and if the request is non-retriable, throw an error and communicate the error back to the external computing device(It has been determined by the examiner that the present claim recites contingent limitations which are not required to be performed because their precedent condition is not required to be performed under broadest reasonable interpretation. Specifically, the steps of determining, calling, and throwing are contingent on the classification of the request as being the unsuccessful duplicate request. However, under broadest reasonable interpretation, the method of claim 2 can be performed without the request being classified as such. Therefore, as the preceding conditional limitations is optional, its contingent limitations must also be optional and thus cannot be given patentable weight. See MPEP 2111.04. Additionally, further based on this interpretation, the examiner asserts that the combination discloses the broadest reasonable interpretation of the claim as Rajaram discloses wherein the request is not classified as the unsuccessful duplicate request. See Rajaram: col. 11, lines 33-39)

Regarding Claim 3, the combination discloses:
The method of claim 2, further comprising updating the gateway log and idempotency information based on the unsuccessful duplicate request, and storing the updated gateway log and the idempotency information at a storage entity coupled to the transaction platform, wherein the storage entity includes one or more of a database, a file-based system, and a distributed cache(It has been determined by the examiner that the present claim recites contingent limitations which are not required to be performed because their precedent condition is not required to be performed under broadest reasonable interpretation. Specifically, the steps of updating and storing are contingent on the classification of the request as being the unsuccessful duplicate request. However, under broadest reasonable interpretation, the method of claim 3 can be performed without the request being classified as such. Therefore, as the preceding conditional limitations is optional, its contingent limitations must also be optional and thus cannot be given patentable weight. See MPEP 2111.04. Additionally, further based on this interpretation, the examiner asserts that the combination discloses the broadest reasonable interpretation of the claim as Rajaram discloses wherein the request is not classified as the unsuccessful duplicate request. See Rajaram: col. 11, lines 33-39).

Regarding Claim 4, the combination discloses:
The method of claim 2, wherein, based on the retry matrix, the request classified as the duplicate unsuccessful request is retriable if the request was one or more of: a) at least once previously successful; b) subject to a permanent failure; and c) necessitates a review, and wherein, based on the retry matrix, the request classified as the duplicate unsuccessful request is non-retriable if the request was one or more of: a) declined; b) subject to a system error; and c) subject to a validation error (It has been determined by the examiner that the present claim recites contingent limitations which are not required to be performed because their precedent condition is not required to be performed under broadest reasonable interpretation. Specifically, the steps of retrying are contingent on a previously performed determination using a retry matrix which is further contingent on the request being classified as being the unsuccessful duplicate request. However, under broadest reasonable interpretation, the method of claim 4 can be performed without the request being classified as such. Therefore, as the preceding conditional limitations are optional, their contingent limitations must also be optional and thus cannot be given patentable weight. See MPEP 2111.04. Additionally, further based on this interpretation, the examiner asserts that the combination discloses the broadest reasonable interpretation of the claim as Rajaram discloses wherein the request is not classified as the unsuccessful duplicate request. See Rajaram: col. 11, lines 33-39).

Regarding Claim 5, the combination discloses:
The method of claim 1, wherein if the request is classified as the original request, the method further comprising: calling on the gateway via the gateway adapter corresponding to the gateway adapter to execute the request; generating a response to the request based on execution of the request; and communicate the response to the external computing device over a communication network, wherein the external computing device includes a client computer (It has been determined by the examiner that the present claim recites contingent limitations which are not required to be performed because their precedent condition is not required to be performed under broadest reasonable interpretation. Specifically, the steps of calling and generating are contingent on the classification of the request as being the original request. However, under broadest reasonable interpretation, the method of claim 5 can be performed without the request being classified as such. Therefore, as the preceding conditional limitations is optional, its contingent limitations must also be optional and thus cannot be given patentable weight. See MPEP 2111.04. Additionally, further based on this interpretation, the examiner asserts that the combination discloses the broadest reasonable interpretation of the claim as Rajaram discloses wherein the request is not classified as the original request. See Rajaram: col. 11, lines 33-39).

Regarding Claim 6, the combination discloses:
The method of claim 5, wherein if the request is verified as the invalid request, the method comprising throwing an error and communicate the error back to the external computing device, and wherein the gateway includes a participating gateway that supports idempotency such that the transaction platform having access to metadata identifying a plurality of participating gateways supporting the idempotency selects the gateway to execute the request (It has been determined by the examiner that the present claim recites contingent limitations which are not required to be performed because their precedent condition is not required to be performed under broadest reasonable interpretation. Specifically, the steps of throwing an error and including a participating gateway are contingent on the classification of the request as being the invalid request. However, under broadest reasonable interpretation, the method of claim 6 can be performed without the request being classified as such. Therefore, as the preceding conditional limitations is optional, its contingent limitations must also be optional and thus cannot be given patentable weight. See MPEP 2111.04. Additionally, further based on this interpretation, the examiner asserts that the combination discloses the broadest reasonable interpretation of the claim as Rajaram discloses wherein the request is not classified as the invalid request. See Rajaram: col. 11, lines 33-39).

Regarding Claims 11 and 17, the combination discloses:
wherein if the request is classified as the original request, the operations further comprising: calling on the gateway via the gateway adapter corresponding to the gateway adapter to execute the request; generating a response to the request based on execution of the request; and communicate the response to the external computing device over a communication network, wherein the external computing device includes a client computer (See Rajaram: col. 11, lines 39-50).

Claim(s) 8, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajaram in view of Jain in further view of Kamani et al. (US 20200051019 A1).

Regarding Claims 8 and 14, the combination discloses database system of claim 7 but fails to explicitly disclose:
wherein if the request is classified as the unsuccessful duplicate request, the method further comprising: determining, based on a retry matrix, whether the request is retriable for processing; if the request is retriable, calling on a gateway via a gateway adapter corresponding to the gateway to execute the request; and if the request is non-retriable, throw an error and communicate the error back to the external computing device.

However, in a similar field of endeavor, Kamani discloses retrying a process based on a predetermined set of steps and throwing an error to an external gateway if the retry cannot be performed (See Kamani: Para. [0038])

Therefore, it would have been obvious to one of ordinary skill in the art to apply the process of retrying and throwing errors as disclosed by Kamani to the classification method disclosed by the combination increasing the overall robustness of the invention by allowing the invention to alert users in the case that a request cannot be retried.


Regarding Claims 10 and 16, the combination discloses:
wherein, based on the retry matrix, the request classified as the duplicate unsuccessful request is retriable if the request was one or more of: a) at least once previously successful; b) subject to a permanent failure; and c) necessitates a review, and wherein, based on the retry matrix, the request classified as the duplicate unsuccessful request is non-retriable if the request was one or more of: a) declined; b) subject to a system error; and c) subject to a validation error (See Rajaram: col. 11, lines 33-39 and See Kamani: Para. [0038]).

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajaram in view of Jain in further view of Kamani and Kommera et a. (US 10445322 B1).

Regarding Claims 9 and 15, the combination discloses the system of claim 8 but fails to explicitly disclose: 
wherein the operations further comprise updating the gateway log and idempotency information based on the unsuccessful duplicate request, and storing the updated gateway log and the idempotency information at a storage entity coupled to the transaction platform, wherein the storage entity includes one or more of the database, a file- based system, and a distributed cache.

However, in a similar field of endeavor, Kommera discloses updating a gateway log with newly received information and storing said information within a database (See Kommera: col. 8, lines 4-11 and col. 8, lines 52-55)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of updating a gateway log with newly received information and storing said information in a database as disclosed by Kommera to update a gateway log using the idempotency information present in the combination to be stored in a database increasing the overall security of the invention by maintaining a log of all requests that are received by the invention.

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajaram in view of Jain in further view of Komani and Davis et al. (US 20100257140 A1).

Regarding Claims 12 and 18, the combination discloses:
wherein if the request is verified as the invalid request, the method comprising throwing an error and communicate the error back to the external computing device (See Rajaram: col. 11, lines 33-39 and See Kamani: Para. [0038]), and 

However, the combination fails to explicitly disclose:
wherein the gateway includes a participating gateway that supports idempotency such that the transaction platform having access to metadata identifying a plurality of participating gateways supporting the idempotency selects the gateway to execute the request.

However, in a similar field of endeavor, Davis discloses a system comprising a gateway interface that receives metadata identifying any agreed-upon client-defined metadata which would include idempotency support (See Davis: Para. [0031])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the gateway interface capable of receiving and processing metadata as disclosed by Davis for the generic gateway disclosed by the combination increasing the overall robustness of the invention by allowing for the gateway to process additional relevant information.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nichani et al. (US 11475440 B2) generally discloses methods for exchanging transaction data and determining whether exchanged transaction data is duplicate to a previously received set of transaction data.
Tumminaro et al. (US 20110320347 A1) generally discloses a mobile payment platform that leverages idempotency keys to determine whether duplicated transaction requests have been received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685     

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685